Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In re Judith Shoemaker Gibson                              Original Mandamus Proceeding

No. 06-17-00085-CV                                   Opinion delivered by *Justice Carter,
                                                     Justice Moseley and Justice Burgess
                                                     participating.   *Retired, Sitting by
                                                     Assignment


       As stated in the Court’s opinion of this date, we find that Relator is not entitled to the
relief sought. Therefore, we deny the petition.


                                                     RENDERED OCTOBER 24, 2017
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk